
	

113 HR 2177 IH: Unemployment Restoration Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2177
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Ms. Kaptur (for
			 herself, Mr. Grijalva,
			 Mr. Gene Green of Texas,
			 Ms. McCollum, and
			 Mr. Pocan) introduced the following
			 bill; which was referred to the Committee
			 on the Budget
		
		A BILL
		To eliminate the application of sequestration to
		  unemployment benefits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Restoration
			 Act.
		2.Eliminating
			 application of 251A sequestration to certain unemployment benefits
			(a)Fiscal year
			 2013Notwithstanding the
			 presidential order issued on March 1, 2013, under section 251A of the Balanced
			 Budget and Emergency Deficit Control Act of 1985, the budgetary resources
			 sequestered under that order for any Federal payments to a State under section
			 204 of the Federal-State Extended Unemployment Compensation Act of 1970 and for
			 any Federal payments to a State under section 4003(a) of title IV of the
			 Supplemental Appropriations Act, 2008, pursuant to a Federal-State agreement
			 under section 4001 of such title, shall be available for obligation in the same
			 amount and manner as if such order had not been issued.
			(b)Fiscal years
			 2014 through 2021Section 255(i)(2) of the Balanced Budget and
			 Emergency Deficit Control Act is amended to read as follows:
				
					(2)The reduction ordered under section 254
				shall not apply to—
						(A)any Federal payments to a State under
				section 204 of the Federal-State Extended Unemployment Compensation Act of
				1970; or
						(B)any Federal payments to a State under
				section 4003(a) of title IV of the Supplemental Appropriations Act, 2008,
				pursuant to a Federal-State agreement under section 4001 of such
				title.
						.
			
